Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a rotating detonation engine/combustor, classified in F23R7/00.
II. Claims 11-18, drawn to a reverse flow prevention arrangement/check valve, classified in F16K15/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because a combustor (invention I) operates different than a check valve (invention II).  Invention I is a rotating detonation engine  that requires fuel and air to be mixed and burn to generate combustion products.  However, Invention II is merely a system for preventing reverse flow using any fluid and for any application.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

SPECIES RESTRICTION
This application contains claims directed to the following patentably distinct species:
If Invention I is elected, then select ONLY one species below.
i) Species of figure 2 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-aligned Type I. 
ii) Species of figure 8 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-misaligned Type I. 
iii) Species of figure 11 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration aligned-series Type I. 
iv) Species of figure 5 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration angled Type I. 
v) Species of figure 6 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-aligned Type II. 
vi) Species of figure 9 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-misaligned Type II. 
vii) Species of figure 12 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration aligned-series Type II. 
viii) Species of figure 14 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration angled Type II. 
ix) Species of figure 7 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-aligned Type III. 
x) Species of figure 10 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration parallel-misaligned Type III. 
xi) Species of figure 13 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration aligned-series Type III. 
xii) Species of figure 15 directed to a rotating detonation engine/combustor having the port/Tesla valve configuration angled Type III. 

If Invention II is elected, then select ONLY one species below.
a) Species of figures 3A, 3D, 4A directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-aligned Type I.
b) Species of figure 3A, 3D, 4B directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-misaligned Type I. 
c) Species of figure 3A, 3D, 4C  directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration aligned-series Type I. 
d) Species of figures 3B, 3E, 4A directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-aligned Type II.
e) Species of figure 3B, 3E, 4B directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-misaligned Type II. 
f) Species of figure 3B, 3E, 4C  directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration aligned-series Type II. 
g) Species of figures 3C, 3F, 4A directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-aligned Type III.
h) Species of figure 3C, 3F, 4B directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration parallel-misaligned Type III. 
i) Species of figure 3C, 3F, 4C  directed to a reverse flow arrangement/check valve having the port/Tesla valve configuration aligned-series Type III. 

The species are independent or distinct because each species has particulars (refer to underlined features above) which are not required for other species as explained below in detail. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because each species have its own particulars (refer to underline features above) requiring a different field of search for each species (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  due to their divergent subject matter.  Further, the prior art applicable to one species would not likely be applicable to another species due to the divergent subject matter of each species.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Comments on Specification 

The use of the term INCONEL, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/            Primary Examiner, Art Unit 3741                                                                                                                                                                                            
Areas of Examination: F23Rs; F02Cs; F02Ks